Title: To James Madison from Henry Lee, 17 December 1808
From: Lee, Henry
To: Madison, James



Dear Sir
P. George County Maryland 17th. Decr. 08.

Hoping that a change in our foreign relations might produce a change in our system, I postponed my intended trip to the islands to this winter.  My expectation having failed finding no foreign vessel bound to the islands I wish to visit, I despair of success, unless I can be permitted to go out in one of our own sea vessels chartered for the purpose expressly prohibited from taking any thing on board but stores for the voyage & those only in amount as the collector may direct.
The state of my own health my physician considers imperiously requiring a sea voyage, but my business commands me to see Col. Brown or to send an agent to him, as his deposition is all important in a suit deeply interesting to me & my family.  Col. Brown is upwards of sixty & should he die before his deposition can be taken, I may thereby loose my most valuable estate.
The cause has been long ready for trial & I have been only waiting to obtain this additional evidence.
I made an attempt to get it 2 years ago, but the friend on whom I relied disappointed me.
I might probably get out clandestinely, but I cannot adopt such a course; and from the most sedulous enquirys, I find as I before said, no prospect of reaching the residence of Col. Brown in the manner I choose, unless you will grant to me a permit as in many instances have been granted to others.
Affix such conditions to the permit as policy may require.  All I desire, is a conveyance to Col. Brown for myself or for my agent.  It is most probable, if my health improves, I shall send some friend.  I have the honor to be with sincere respect & regard yr most hum: Ser.

H: Lee

